J-S03022-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SHAUN DENNIS ROSARIO                       :
                                               :
                       Appellant               :   No. 1236 WDA 2020

               Appeal from the PCRA Order Entered June 25, 2019
              In the Court of Common Pleas of Washington County
              Criminal Division at No(s): CP-63-CR-0001227-2011,
               CP-63-CR-0001818-2011, CP-63-CR-0001821-2011

BEFORE:      LAZARUS, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY SULLIVAN, J.:                         FILED: MARCH 18, 2022

        Shaun Dennis Rosario appeals pro se from the order dismissing his first

petition for relief filed pursuant to the Post Conviction Relief Act.1 We quash

the appeal.

        Given our disposition, a full recitation of the facts is unnecessary. We

briefly note that in 2013, following a consolidated jury trial involving multiple

crimes charged at three separate dockets, a jury found Rosario guilty of crimes

at two of the dockets.        The trial court imposed an aggregate sentence of

seventeen to thirty-four years in prison. This Court affirmed the judgment of

sentence.     See Commonwealth v. Rosario, 136 A.3d 1028 (Pa. Super.

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   See 42 Pa.C.S.A. §§ 9541-9546.
J-S03022-22


2016) (unpublished memorandum).                Rosario filed a timely pro se PCRA

petition. The PCRA court appointed counsel who filed a Turner/Finley “no

merit” letter2 and a petition to withdraw from representation. The PCRA court

granted counsel’s petition to withdraw and issued a Pa.R.Crim.P. 907 notice

of its intent to dismiss the PCRA petition without a hearing. Rosario filed a

response to the Rule 907 notice. On June 25, 2019, the PCRA court entered

an order dismissing Rosario’s petition, and indicated therein that Rosario had

thirty days from the date of the order to file an appeal.

       On May 22, 2020, Rosario filed a pro se petition for extension of time in

which to file a notice of appeal. Therein, he claimed that he did not receive a

copy of the June 25, 2019 order dismissing his PCRA petition. In support of

his claim, Rosario attached a copy of his prisoner mail log. The PCRA court

determined that Rosario failed to provide sufficient evidence that he did not

receive the June 25, 2019 order.           In so ruling, the PCRA court noted that

Rosario’s mail log indicated that he received a certified mailing on June 27,

2019, two days after the PCRA court entered its dismissal order.3 On this

basis, the PCRA court denied Rosario’s pro se petition for an extension of time

in which to file his notice of appeal.


____________________________________________


2 See Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988) (en banc).

3Rosario claims that the certified mailing he received on June 27, 2019, was
a time-stamped copy of a document he requested from the court and not a
copy of the PCRA court’s June 25, 2019 order dismissing his petition.

                                           -2-
J-S03022-22


      Nevertheless, on October 29, 2020, Rosario filed a single notice of

appeal listing all three docket numbers from his consolidated trial. This Court

issued a rule to show cause why the appeal should not be quashed for the

following reasons: (1) the appeal is untimely pursuant to Pa.R.A.P. 903(a)

(providing that a notice of appeal shall be filed within thirty days after the

entry of the order from which the appeal is taken); and (2) the notice of appeal

was filed in violation of Commonwealth v. Walker, 185 A.3d 969 (Pa. 2018)

(holding that an appeal must be quashed if an appellant fails to file separate

notices of appeal at each docket number implicated by an order resolving

issues that involve more than one trial court docket). In his response to the

rule, Rosario pointed out that there is no indication on the court docket that

he was served with a copy of the June 25, 2019 order dismissing his PCRA

petition. He also claimed ignorance of the Walker decision and requested

leave to comply with its dictates. This Court discharged the rule and referred

these issues to this merits panel.

      Our review of the certified record leads us to conclude that this appeal

should be quashed, not because of a violation of Walker, but due to the

absence of a final, appealable order. Pursuant to Rule 907:

             When [a PCRA] petition is dismissed without a hearing, the
      judge promptly shall issue an order to that effect and shall advise
      the defendant by certified mail, return receipt requested, of the
      right to appeal from the final order disposing of the petition and
      of the time limits within which the appeal must be filed. The order
      shall be filed and served as provided in [Pa.R.Crim.P.] 114.

Pa.R.Crim.P. 907(4).

                                     -3-
J-S03022-22


        Rule 114 sets forth the obligations of the clerk of courts. Among other

obligations, the clerk must promptly serve each party with a copy of all court

orders. See Pa.R.Crim.P. 114(B)(1). Additionally, the clerk shall promptly

note on the docket the following information: (1) the date of receipt in the

clerk’s office of the court order; (2) the date appearing on the court order;

and (3) the date of service of the court order. See Pa.R.Crim.P. 114(C)(2).

Our Supreme Court has ruled that the clerk’s obligations under Rule 114 are

mandatory and may not be modified by local rules. See Commonwealth v.

Hess, 810 A.2d 1249, 1253 (Pa. 2002) (holding that an untimely Pa.R.A.P.

1925(b) statement did not result in waiver where, inter alia, the trial court

docket did not indicate the date and manner of service of the court’s Rule

1925(b) order in violation of Rule 114).4

        Pursuant to our appellate rules, “no order of a court shall be appealable

until it has been entered upon the appropriate docket in the lower court.”

Pa.R.A.P. 301(a)(1).5 The thirty-day time period for appealing from a criminal

order other than a judgment of sentence begins to run on the day that the




____________________________________________


4 In the instant matter, the clerk of courts informed Rosario that its practice
was to “hand write ‘copies to’ on the back of every document that gets
distributed,” rather than to enter the date of service on the court docket. Clerk
of Courts Letter, undated, at 1. This practice is in direct violation of Rule 114.
Moreover, no “copies to” information was written on the back of the PCRA
court’s June 25, 2019 order dismissing Rosario’s petition.

5   Rule 301(a)(1) provides one exception which is not herein applicable.

                                           -4-
J-S03022-22


order is served on the parties by the clerk of courts. See Pa.R.A.P. 108(a)(1),

(d).

       Here, the PCRA court’s June 25, 2019 order dismissing Rosario’s petition

has not been properly entered on the docket. The docket entry for the order

contains no indication that the order was served on Rosario pursuant to Rule

114, as required by Rule 907(4). Moreover, there is no notation of the date

or manner in which such service was made to Rosario in accordance with Rule

114(C)(2). See Hess, 810 A.2d at 1253.

       Accordingly, we quash this appeal as premature.        After the clerk of

courts serves the order dismissing Rosario’s PCRA petition and notes the date

and manner of such service on the docket as required by Rule 114(C), Rosario

will have thirty days from the date of service to timely file separate notices of

appeal at each docket implicated by the order.

       Appeal quashed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/18/2022




                                      -5-